Title: To George Washington from Henry Knox, 1 June 1794
From: Knox, Henry
To: Washington, George


               
                  sir
                  Sunday 1st June 1794
               
               It is with great pain I submit the enclosed letters from Major Roberts, and Captain Freeman giving information of the recent disturbances and appearances of war which have arisen on the
                  
                  frontiers of Georgia.  The protection of the frontiers by Militia, appears to be the certain mean of bringing on a war which the U.S. are desirous of avoiding. It seems however indispensible that these communications should be laid before Congress, but whether with a special message, or a simple communication by me, requires some consideration. For this purpose I shall wait upon you tomorrow Morni[n]g.
               I also submit two other letters, one from the Govr of Virginia, and the other the Governor of Maryland.  I am Sir respectfully Your obt Servt
               
                  H. Knox
               
            